Citation Nr: 0032018	
Decision Date: 12/07/00    Archive Date: 12/12/00	

DOCKET NO.  98-08 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of cold 
weather injury, including peripheral neuropathy of the lower 
extremities, right hand, and right posterior skull.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from March 1943 to June 1946 
and from January to September 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The Board remanded the appeal in March 2000.  


FINDING OF FACT

The veteran does not have residuals of cold weather injury, 
including peripheral neuropathy of the lower extremities, 
right hand and right posterior skull that are related to 
active service.  


CONCLUSION OF LAW

Residuals of cold weather injury, including peripheral 
neuropathy of the lower extremities, right hand and right 
posterior skull were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has been afforded multiple VA examinations and a 
personal hearing, and treatment records have been obtained.  
Service medical records, with the exception of the report of 
a September 1949 service separation examination are not 
available.  The veteran has been requested to submit any 
service medical records he has in his possession and Surgeon 
General Office records have been obtained.  The Board is 
aware of its increased obligation where the veteran's service 
records are missing.  See Mattson v. Derwinski, 2 Vet. 
App. 643 (1992).  There is no indication that any other 
avenue exists from which additional service medical records 
might be obtained.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

The Surgeon General Office records are not relevant to the 
issue currently before the Board.  The report of the 
veteran's September 1949 service separation examination does 
not reflect any complaints or pertinent findings.  It does 
note that the veteran had three well-healed scars, located in 
the right lower quadrant, left lower quadrant, and left 
thigh, but indicates no other significant abnormality.  

Regarding the veteran's reported cold exposure, he has 
indicated, in an April 1994 claim, that he participated in 
the Battle of the Bulge at which time he froze his right leg 
and hand.  He reiterated this complaint in a November 1997 
statement, indicating that both legs were frozen.  In a 
December 1997 report, he indicated that his treatment, 
relating to residuals of cold injury to his right leg, right 
hand and right side of his skull, occurred in January and 
February 1944.  

A February 1998 statement from a former service comrade 
reflects that it was cold during maneuvers he participated in 
with the veteran in Tennessee.  A September 1998 statement 
from two individuals reflects that one of the individuals 
participated in the Battle of the Bulge and comments upon the 
freezing weather that occurred during that time. 

During the veteran's personal hearing in September 1998, he 
testified that he experienced cold weather injuries during 
the winters of 1944 and 1945 on Tennessee maneuvers and also 
in Belgium and Germany.  The Tennessee exposure occurred 
during a three-week trip by convoy to simulate combat 
conditions.  The cold exposure in the winter of 1945 occurred 
while the veteran was in the Hurtgen Forest.  He testified 
that the whole winter was one of the coldest on record.  He 
said that on separation examination he was not asked about 
any cold weather injuries.  He indicated that he had a 
burning sensation but it had thawed out and it was just part 
of life.  He first sought treatment approximately 20 years 
prior to the hearing.  He indicated that he had not served 
with the individual who offered the statement regarding 
weather conditions during the Battle of the Bulge.  

In response to a request for the veteran's personnel records, 
the National Personnel Records Center provided copies of the 
veteran's enlisted record and report of separation as well as 
his separation qualification record.  His enlisted record and 
report of separation reflects that he departed for the 
European Theater of Operations on March 6, 1945, and arrived 
there on March 16, 1945.  The battle and campaigns he served 
in were in Central Europe.  The separation qualification 
record reflects that he was stationed in Germany.  He was 
responsible for the company administration and the 
preparation of official reports and military correspondence.  
He kept a duty roster and made out morning reports and 
operational reports.  He was also a supply sergeant, in 
charge of the supply room for a company of 250 men.  

Initially, the record indicates that there are varying 
reports with respect to when the veteran served in Europe.  
He has indicated that he served during the Battle of the 
Bulge during extreme weather winter conditions.  Records 
associated with the veteran's claims file in June 2000 
reflect that the Battle of the Bulge occurred from December 
1944 to January 1945.  Hurtgen Forest operations occurred 
from November 16 to December 15, 1944.  The Central Europe 
Campaign was from March 22 to May 11, 1945.  There is no 
evidence of record to controvert this evidence regarding when 
these events occurred.  Therefore, the Board accepts that 
these events occurred as indicated by this evidence.  

The Board will accord the veteran's enlisted record and 
report of separation large probative weight because it was 
prepared more contemporaneous in time with the veteran's 
service in Europe and because it would have been based upon 
official records that were available at that time.  The Board 
will afford the veteran's testimony and statements with 
respect to his service in Europe small probative weight 
because they are based upon his best efforts to recollect 
events occurring approximately 50 years prior to his 
attempted recollection.  In this regard, the Board notes 
that, during the veteran's personal hearing, at page 12 of 
the transcript, inquiry was made as to where a hernia 
operation occurred.  He recalled that it was in the Army, but 
did not recall whether it was stateside or overseas.  
Further, in the December 1997 statement, the veteran 
indicated that he experienced the cold injuries in January 
and February 1944.  While the veteran's current statements 
and testimony are undoubtedly his best effort to recall 
events that occurred more than 50 years ago, they will be 
accorded small probative weight because of the inherent 
difficulty of recalling details over such a long period of 
time and because of the apparent difficulty in doing so, as 
manifested by the veteran's own testimony and statements.  
The September 1998 statement, by the veteran's acquaintance 
with respect to the Battle of the Bulge, recounts the 
experiences of the individual making the statement, but does 
not place the veteran at that location at that time period 
and is of no probative value in determining whether or not 
the veteran was present during the Battle of the Bulge.  On 
the basis of the probative weights assigned to the evidence, 
a preponderance of the evidence supports a finding that the 
veteran did not arrive in the European Theater of Operations 
until March 16, 1945.  Therefore, he was not present during 
the Battle of the Bulge or the harsh winter conditions that 
existed during the Battle of the Bulge and as are described 
in the September 1998 lay statement.  Further, he would not 
have been present during the operations in the Hurtgen Forest 
in  November and December 1944.  

The report of a September 1997 VA examination reflects that, 
at the time of that examination, the veteran reported that he 
was a survivor of the Battle of the Bulge and that his only 
cold exposure was during that time.  The diagnosis associates 
the veteran's residuals of cold injury of the lower 
extremities, right hand and right posterior skull to cold 
exposure the veteran experienced during combat in 1944.  
Since this diagnosis and opinion are premised upon the 
inaccurate factual foundation that the veteran participated 
in the Battle of the Bulge during winter conditions, when he 
did not, it will not be accorded any probative value.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  

A November 1998 VA treatment record reflects diagnoses 
including peripheral neuropathy of the bilateral lower 
extremities, right hand and fingers, and neuropathy of the 
right parietal area of the skull.  It was indicated that a 
neurologist had been conferred with who indicated that an EMG 
indicated peripheral neuropathy in both the upper and lower 
extremities and the neurologist could not say that the 
peripheral neuropathy was secondary to frostbite in the 
military or to something else such as diabetes.  Further, the 
neurologist could not say that it was more likely than not 
secondary to frostbite.  To the extent that this medical 
evidence provides current diagnosis, it will be accorded 
medium probative weight because the current diagnosis is 
contemporary with testing and treatment of the veteran in 
arriving at a determination as to what his disabilities are.  
With respect to the opinion regarding the etiology of the 
peripheral neuropathy, the record indicates that the veteran 
reported intermittent cold exposure from 1943 to 1945 in the 
military and that he did not seek medical care until a 
syncopal event and deep vein thrombosis 23 years prior to 
1998.  Therefore, the opinion with respect to etiology will 
be accorded small probative weight because the individual 
offering the opinion did not have access to the veteran's 
complete claims file, nor was an accurate factual basis 
available to the individual offering the opinion.  See Elkins 
and Reonal. 

An October 1999 VA report of nerve conduction studies and EMG 
reflects an interpretation that it was abnormal and 
consistent with sensorimotor polyneuropathy.  The report 
notes that the veteran had a remote history of frostbite, but 
indicates that the findings provided no clue as to etiology, 
but were consistent with the veteran's history of diabetes.  
This report will be accorded medium probative weight because 
it is a report of contemporaneous testing and findings.

The report of an April 2000 VA examination reflects that the 
veteran's claims file was available to the examiner.  The 
veteran reported that, in the winter of 1944, in Tennessee, 
he was exposed to damp, cold weather on a three-week 
maneuver.  He reported that, in the winter of 1945, during 
the Battle of the Bulge, his feet were frozen and that his 
right foot was frozen and discolored.  He also reported 
falling asleep in the snow and this affected the right side 
of his head.  It indicates that in Tennessee his feet were 
frozen for 5 to 6 hours and turned blue and dark, but this 
disappeared.  The diagnosis was based on the symptoms of 
burning and numbness at the time of the frostbite of the 
feet, the right hand, and the head, and based on the report 
of others that the veteran was exposed to very cold weather, 
it was the examiner's opinion that the veteran did have cold 
injury to the nerves and his right greater than left foot, 1 
to 3 digits of the right hand and the right posterior region 
of the skull.  However, it was not likely that the 
progressive worsening of the symptoms was due to the cold 
injury, and the progression of symptoms was more likely due 
to diabetes, or due to cancer, or due to some other cause.  
The report of the April 2000 VA examination will be accorded 
small probative weight because it is based upon multiple 
inaccurate factual bases.  As previously determined, the 
veteran did not serve in the Battle of the Bulge and this 
examination report was based, in part, upon the veteran's 
report of such service.  Further, during the examination, the 
veteran indicated that his feet turned blue, both during his 
service in Europe and in Tennessee.  The Board observes that, 
during the veteran's personal hearing, at page 10 of the 
transcript, in response to specific questioning, the veteran 
responded that he did not notice color changes in his lower 
extremities while he was in the field.  The Board concludes 
that the veteran's testimony is more specific and more 
persuasive than the examination report, because it is a 
direct transcript of the veteran's testimony.  The Board 
concludes that the examiner misunderstood the veteran in 
reporting when color changes were noted in the feet and lower 
extremities.  Accordingly, small probative weight will be 
accorded the April 2000 VA examination.  

A July 2000 addendum by the examiner who conducted the April 
2000 examination reflects that he had read a note from the RO 
rating board.  This note provided additional information to 
the examiner regarding the veteran's service, including 
information indicating that the veteran did not serve in the 
Battle of the Bulge, or the Hurtgen Forest, but rather 
reached the European Theater of Operations on March 16, 1945.  
Therefore, the examiner was uncertain of any frostbite injury 
to the veteran.  The veteran's present neuropathy complaints 
seemed to have started in 1978 and were more likely due to 
diabetes or a cause other than frostbite.  This addendum will 
be accorded medium probative weight because it was made with 
a full knowledge of the veteran's service in Europe.  
Further, it was made with knowledge of the report by the 
veteran of the cold exposure he experienced in Tennessee.  
Even with the knowledge of the cold exposure in Tennessee, 
the examiner reached the stated conclusion in the July 2000 
addendum.

Large probative weight will be accorded the veteran's 
September 1949 service separation examination because it was 
completed contemporaneous with a current examination of the 
veteran and reflects that a thorough examination was 
accomplished, nothing that three separate scars were 
specifically identified and reported on.  

any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d).  

The record reflects that the veteran has reported cold 
exposure in Tennessee.  The provisions of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) are not for application 
with respect to any cold exposure in Tennessee.  The official 
record does not indicate that the veteran served in a combat 
capacity, but it does indicate that he participated in the 
Central Europe Campaign.  This campaign occurred from late 
March to mid-May 1945.  

On the basis of the probative weights assigned to the various 
competent medical evidence, there is evidence of large 
probative weight reflecting that the veteran had no pertinent 
abnormality in September 1949, at the close of all of his 
active service.  There is evidence of small probative weight 
indicating that the etiology of the veteran's peripheral 
neuropathy may not be determined or is related to cold 
exposure the veteran experienced in Europe and in Tennessee.  
There is evidence of medium probative weight indicating that 
the veteran's peripheral neuropathy is consistent with 
diabetes and evidence of medium probative weight indicating 
that the veteran's peripheral neuropathy is not related to 
prior frostbite injury, but is more likely due to diabetes or 
a cause other than frostbite.  In comparing the various 
weights assigned, a preponderance of the evidence is against 
a finding that the veteran's peripheral neuropathy of the 
lower extremities, right hand, and right posterior skull is 
residual to any cold weather injury during his active 
service.  With respect to the assertion that the veteran 
served in combat, the record reflects that any combat the 
veteran participated in would not have occurred prior to the 
latter part of March 1945 and competent medical authority has 
indicated that, with consideration of cold exposure at that 
time, the veteran would not currently have neuropathy related 
to frostbite.  

The veteran has offered his opinion that his peripheral 
neuropathy is related to cold exposure during service, but 
he, as a lay person, is not qualified to offer a diagnosis or 
a medical etiology because this is beyond his competence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, on the basis of the above analysis, a 
preponderance of the evidence is against the veteran's claim 
and the doctrine of resolving doubt in the veteran's favor is 
not for application.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. § 3.303.  



ORDER

Service connection for residuals of cold weather injury, 
including peripheral neuropathy of the lower extremities, 
right hand and right posterior skull, is denied.



		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 
- 2 -

- 8 -


